UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAFRANKIE DONTAY ROSEBOROUGH,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:08-cr-01110-JFA-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


LaFrankie Dontay Roseborough, Appellant Pro Se.   Robert Claude
Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            LaFrankie      Dontay   Roseborough         appeals    the    district

court’s    order   denying    relief    on   his   18     U.S.C.   §     3582(c)(2)

(2006) motion for reduction of sentence.                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                      United States v.

Roseborough, No. 0:08-cr-01110-JFA-1 (D.S.C. Sept. 7, 2012).                    We

dispense    with    oral     argument   because         the    facts   and   legal

contentions   are   adequately      presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2